           Case 2:13-cv-01099-APG-VCF Document 137 Filed 10/27/20 Page 1 of 4



1    LISA A. RASMUSSE N, E SQ.
2    Neva da Ba r N o. 7491
     T h e L a w O ffi c e s o f Kr is t i n a
3    Wild e v e ld & As s o c ia t e s
4    550 E . Ch a r lest on Blvd, Su it e A
     La s Vega s, N V 89104
5    (702) 222-0007 | (702) 222-0001 (fa x)
6    Lisa @Veldla w.com
7

8
                            U N I T E D S T AT E S D I S T R I C T C O U R T
9

10
                                      D I S T R I C T O F N E VAD A

11

12
     RICH ARD ALLE N WALKE R,                          Ca se No.: 2:13-1099 AP G-VCF
13
                   P et it ion er ,
14
                                                       U N O P P O S E D MO T I O N O F T I ME
15   vs.                                               T O F I L E R E P L Y T O S T AT E ’S
16                                                     R E S P O N S E T O R E MAI N I N G
     DWIGH T NE VE N, et a l,                          C L AI M
17
                   Respon den t s.
18

19          P et it ion er Rich a r d Wa lker , by a n d t h r ou gh h is cou n sel, Lisa

20
     Ra sm u ssen , h er eby files t h is u n opposed Mot ion seekin g a n a ddit ion a l 75 da ys
21
     t o file h is Reply t o t h e St a t e’s Respon se filed on Au gu st 28, 2020 [E CF 135.]
22

23   Th is Mot ion is m a de a n d ba sed u pon t h e followin g:
24
            1.     Th is Cou r t ’s or igin a l or der , da t ed J u n e 8, 2020, ga ve t h e
25
     Respon den t s 60 da ys t o file a n An swer t o t h e r em a in in g cla im . [E CF 130.] It
26

27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 1
           Case 2:13-cv-01099-APG-VCF Document 137 Filed 10/27/20 Page 2 of 4



1    a lso pr ovided P et it ion er 45 da ys t o r espon d t h er ea ft er . Th e u n der sign ed’s
2
     office ca len da r ed t h ese dea dlin es.
3

4            2.      Th e Respon den t t h en sou gh t t wo ext en sion s of t im e t o file t h eir

5
     Respon se, n eit h er of wh ich wer e opposed by t h e P et it ion er .
6
             3.      Respon den t t h en filed it s r espon se on Au gu st 28, 2020. [E CF
7

8    135.] Th e u n der sign ed’s office er r on eou sly ca len da r ed P et it ion er ’s Reply
9
     dea dlin e a s t oda y’s da t e, Oct ober 26, 2020, wh ich is 60 da ys a ft er t h e filin g of
10
     t h e Respon se (E CF 135). It ca n be difficu lt t o figu r e ou t t h e da t es wh en
11

12   ext en sion s en t er t h e pict u r e, a n d t h e u n der sign ed a pologizes for t h is er r or on
13
     beh a lf of P et it ion er .
14

15
             4.      On t oda y’s da t e, t h in kin g t h a t t oda y wa s t h e Reply dea dlin e, t h e

16   u n der sign ed r ea ch ed ou t t o t h e St a t e t o a sk if it wou ld oppose a n ext en sion of
17
     t im e t o file t h e Reply.
18

19           5.      F ilin g t h e Reply r equ ir es r evisit in g t h e t r ia l t r a n scr ipt s a n d

20   wit n ess t est im on y t o m a ke com pa r a t ive a r gu m en t s a n d it h a s been a wh ile
21
     sin ce t h e u n der sign ed h a s r eviewed t h em .
22

23           6.      Th e u n der sign ed pr oposed a 75-da y ext en sion of t im e sin ce a 60-
24
     da y ext en sion of t im e wou ld fa ll on Ch r ist m a s da y (if t h e da t e h a d been
25
     pr oper ly com pu t ed).
26

27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 2
           Case 2:13-cv-01099-APG-VCF Document 137 Filed 10/27/20 Page 3 of 4



1            7.      Th e u n der sign ed pr oposed J a n u a r y 11, 2021 a s t h e Reply
2
     dea dlin e a n d t h e st a t e is n ot opposed t o t h a t Reply dea dlin e.
3

4            8.      Th is a m ou n t s t o a 77-da y ext en sion of t im e fr om t oda y’s da t e, or

5
     a 92-da y ext en sion of t im e fr om t h e a ct u a l Reply dea dlin e h a d it been
6
     pr oper ly ca len da r ed.
7

8            9.      Mr . Wa lk er is ser vin g a life wit h ou t pa r ole sen t en ce. Th is is h is
9
     sole r em a in in g issu e befor e t h is Cou r t u pon wh ich r elief ca n be gr a n t ed. H e
10
     is n ot pr eju diced by t h e a ddit ion a l t im e sou gh t h er ein . F u r t h er m or e, t h e
11

12   a ddit ion a l t im e is n eeded beca u se wr it in g t h e Reply r equ ir es su bst a n t ia l
13
     a n a lysis of t h e t r ia l t est im on y in or der t o pr oper ly r espon d t o t h e St a t e’s
14

15
     Respon se.

16           10.     Th is ext en sion of t im e is n ot sou gh t for t h e pu r pose of dela y a n d
17
     t h e u n der sign ed a pologizes for t h e er r or on com pu t in g t h e Reply dea dlin e a n d
18

19   for n ot t im ely filin g t h is Mot ion .

20           11.     No pr ior r equ est s h a ve been m a de.
21
                     Da t ed t h is 26 t h da y of Oct ober 2020.
22

23
                             T h e L a w O ffi c e s o f Kr is t i n a Wild e v e ld & As s o c ia t e s
24
                                                            / s/ Lisa A. Ra sm u ssen
25
                                                      ____________________________________
26                                                    LISA A. RASMUSSE N, E SQ.
27
                                                      Neva da Ba r N o. 7491
                                                      At t or n eys for Rich a r d Wa lker
28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 3
           Case 2:13-cv-01099-APG-VCF Document 137 Filed 10/27/20 Page 4 of 4



1                                  C E R T I F I C AT E O F S E R VI C E
2
                    I H E RE BY CE RTIF Y t h a t I ser ved a copy of t h e for egoin g,
3

4    Mot ion for E OT, u pon a ll per son s r egist er ed t o r eceive CM/E CF ser vice in t h e

5    a bove-en t it led ca se, a s r equ ir ed by loca l r u le.
6
                    Da t ed t h is 26 t h da y of Oct ober 2020.
7

8

9
                                                            / s/ Lisa A. Ra sm u ssen
10
                                                        LISA A. RASMUSSE N, E SQ.
11

12

13

14                      O R D E R G R AN T I N G E XT E N S I O N O F T I ME
15
            GOOD CAUSE AP P E ARING, a n d ba sed u pon t h e n on -opposit ion of t h e
16

17
     Respon den t ,

18          IT IS H E RE BY ORDE RE D t h a t P et it ion er sh a ll h a ve u n t il J a n u a r y 11,
19
     2021 t o file h is Reply t o t h e St a t e’s Respon se.
20
               October 27, 2020
     Da t ed: _______________
21

22

23
                                            ___________________________________
24                                          Th e H on or a ble An dr ew P . Gor don
25                                          Un it ed St a t es Dist r ict J u dge
26

27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 4
